STATE OFFICERS AND EMPLOYEES
The Oklahoma State Board of Public Accountancy is authorized to engage private legal counsel, and the duties of such private counsel are to be set forth by agreement not inconsistent with the laws of the State of Oklahoma. The Attorney General has considered your request for an opinion wherein you ask the following questions: "Is the Oklahoma State Board of Public Accountancy authorized to engage private legal counsel to assist them in investigating and prosecuting alleged violations of the Public Accountancy Act of 1968 and the Rules of General Application, including the Rules of Ethical Conduct? "If so, in what capacity may private counsel serve the Board?" The general rule for employment of private counsel by a state agency is contained in 74 O.S 18(c) (1971). However, 59 Ohio St. 15.5 [59-15.5] (1971), provides, in pertinent part, as follows: "The Board  of Public Accountancy  is hereby authorized to employ an executive assistant and such clerical assistance as may be necessary, and fix and pay their salaries or wages, employ legal counsel as such may be needed, and pay the fees for such services. . . ." (Emphasis added) A plain reading of the above-quoted statute reveals that, upon a finding of need, the State Board of Public Accountancy can hire legal counsel.  With regard to your second question, there is no statutory provision directing the capacity in which private counsel may serve the Board. Therefore, if private counsel is employed, the capacity in which he may serve the Board is subject to the control of the Board so long as not inconsistent with the laws of the State of Oklahoma.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows. The Oklahoma State Board of Public Accountancy is authorized to engage private legal counsel, and the duties of such private counsels are to be set forth by agreement not inconsistent with the laws of the State of Oklahoma.  (JOSEPH J. REINKE)